Title: To George Washington from Thomas Peter, 19 October 1796
From: Peter, Thomas
To: Washington, George


                        
                            Dear Sir 
                            Hope Park 19th Octr 1796
                        
                        I expected to havehad the Pleasure of being at Mount Vernon long before this,
                            but business calling me up the Potowmack, & Mrs Stuarts illness to Hope Park, has
                            prevented it.
                        The day after you left the City I mentioned my opinion frequently, to a number
                            of Persons the propriety of appointg a Comity to inquire who were materially injured by the
                            fire, but none were appointed; A subscription paper was put about & no Subscriber
                            exceeded more then five dollars excepting my subscription for
                            you, which was ten dollars, & in a Little time the money raised was much more
                            then the person lost—Inclosed is the Balance of the One Hundred Dollars, which, you left
                            with me, & if I have not acted as you could wish you will be plased
                            to inform me & I will with the utmost pleasure make such
                            alterations as you may direct—make my best respects to Mrs Washington, Mr Fresten & La Fayette & I remain Dear Sir with much Exteem Your obt Servt
                        
                            Thomas Peter
                            
                        
                    